DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/482,320 (“’320 Reissue Application” or “instant application”), having a filing date of 7 April 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue of U.S. Patent 9,002,712 (“’712 Patent”) titled “VOICE-INTERACTIVE MARKETPLACE PROVIDING PROMOTION AND PROMOTION TRACKING, LOYALTY REWARD AND REDEMPTION, AND OTHER FEATURES.”   The application resulting in the ‘712 Patent was filed on 1 August 2005 and assigned U.S. patent application number 11/194,752 (“’752 Application”) and issued on 7 April 2015 with claims 1-19 (“issued claims”).  

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘712 Patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘752 application is a continuation of application 10/346,656, filed 17 January 2003, now U.S. Patent 6,934,684. 
As a reissue application, the instant application is entitled to the priority date of the ’712 Patent, the patent being reissued.  Thus, the instant reissue application has a priority date of 17 January 2003.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 16 February 2021 has been entered.
 
VI. Applicants’ Response
Applicants’ response (“Response”), filed 19 January 2021, includes remarks and amendments to the claims and specification.  Claims 1, 3, 4, 11-13, 15, 18-21, 23, 25, and 26 have been amended.  Claims 6 and 16 have been canceled, and new claim 27 has been added.
Claims 1-5, 7-15, and 17-27 are now pending in the application.
Applicants also submitted a new Application Data Sheet on 16 February 2021 to correct their domestic priority claims.

VII. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Specification
In view of Applicants’ amendment to the specification, the pending objection is withdrawn.

Rejections under 35 U.S.C. § 103
Applicants argue that the prior art of record fails to disclose or render obvious the claimed features of “generating merchant selection criteria related to the recognized command, wherein the merchant selection criteria is based, at least in part, on a type of promotional offer related to at least one good or service”, and “retrieving, from a database, merchant information of a merchant matching both the recognized command and the merchant selection criteria, wherein the merchant information comprises merchant identity information and the at least one good or service related to the promotional offer.”
The Office finds this argument persuasive.  The pending rejections are withdrawn.

Priority
The Office notes receipt of a new Application Data Sheet, including corrected domestic priority data.
However, the Office notes that a reissue application is entitled only to the priority of the patent being reissued, in this case the ‘712 Patent.
1.
The reason for this is that Applicants’ claim to domestic priority in the ‘712 Patent failed to comply with the provisions of MPEP § 211.02 and 37 C.F.R. § 1.78, specifically with respect to identifying the relationship between prior applications.
If applicant is claiming the benefit of multiple prior applications, and the reference to the prior applications is in the specification, the reference may be in a continuous string of multiple sentences at the beginning of the specification. The multiple sentences must begin as the first sentence after the title, and any additional sentence(s) including a benefit claim must follow the first sentence and not be separated from the first sentence by any other sentence not making a benefit claim.

The Office may not recognize any benefit claim where, for example, there is no indication of the relationship between the nonprovisional applications, or no indication of an intermediate nonprovisional application that is directly claiming the benefit of a provisional application. See subsection II, below. Even if the Office has recognized a benefit claim by entering it into the Office’s database and including it on any of applicant’s filing receipts, the benefit claim is not a proper benefit claim under 35 U.S.C. 119(e)  or 35 U.S.C. 120  and 37 CFR 1.78  unless the reference is included in an ADS in compliance with 37 CFR 1.76  or, for applications filed prior to September 16, 2012, included in an ADS in compliance with pre-AIA  37 CFR 1.76  or in the first sentence(s) of the specification, and all other requirements are met.

MPEP § 211.02.I.

Except for benefit claims to the prior application in a continued prosecution application (CPA), benefit claims under 35 U.S.C. 120, 121, 365(c), and 386(c) must identify the prior application by application number, by international application number and international filing date, or by international registration number and 37 CFR 1.1023, and indicate the relationship between the applications. See 37 CFR 1.78. The relationship between the applications is whether the instant application is a continuation, divisional, or continuation-in-part of the prior nonprovisional application. For international design applications, the required reference can identify the nonprovisional application number instead of the international registration number and filing date under 37 CFR 1.1023 once the international design application becomes a nonprovisional application. Identifying the prior international design application by the nonprovisional application number is preferable to the Office.

Where the reference to a prior nonprovisional application appears in the specification of an application as permitted for applications filed before September 16, 2012, an example of a proper benefit claim is "this application is a continuation of prior Application No. ---, filed ---." A benefit claim that merely states that "this application claims the benefit of Application No. ---, filed ---" does not comply with 35 U.S.C. 120 and 37 CFR 1.78, since the relationship between the applications is not stated. In addition, a benefit claim that merely states that "this application is a continuing application of Application No. ---, filed ---" does not comply with 35 U.S.C. 120 and 37 CFR 1.78 since the proper relationship, which includes the type of continuing (i.e., continuation, divisional, or continuation-in-part) application, is not stated. 

Any benefit claim that does not both identify a prior application by its application number and specify a relationship between the applications will not be considered to contain a specific reference to a prior application as required by 35 U.S.C. 120. Such benefit claim may not be recognized by the Office and may not be included on the filing receipt even if the claim appears in an application data sheet (for an application filed on or after September 16, 2012), or in the application data sheet or the first sentence(s) of the specification (for an application filed prior to September 16, 2012).

MPEP § 211.02.II.

Since the priority benefit claim in the ‘712 Patent was not submitted within the required time period, changes in the priority claim can only be made through the filing of a petition for an unintentionally delayed benefit claim. 
Information on filing a delayed benefit claim to domestic priority can be found in MPEP §§ 211.04 and 211.05.

VIII. Application Data Sheet
The Office acknowledges receipt of Applicant’s updated Application Data Sheet (ADS).  However, the priority information listed therein is ineffective to change the effective priority date of the instant reissue application without the filing of a petition for an unintentionally delayed priority claim.

IX. Specification
The disclosure is objected to because of the following informalities:
Applicants’ statement of ‘Related Applications’ at col. 1, lines 8-19, is objected to, because it fails to properly include the relationship between the related applications.  Furthermore, the specification includes priority claims to provisional applications that do not appear on the ADS.
The disclosure must be amended to be consistent with the priority information included on the ADS.

X. Claim Objections
Claim 20 is objected to, because there is a typographical error in the last line: ‘connecting the user’ should be ‘connecting a user’, since there is no antecedent basis for “the user” in the claim.

XI. Allowable Subject Matter
Claims 1-5, 7-15, and 17-27 are allowed.

The following is a statement of the reasons for indication of allowable subject matter:

The prior art of record fails to anticipate or render obvious the claimed features of a method or system including the generation of merchant selection criteria related to the recognized command, wherein the merchant selection criteria is based, at least in part, on a type of promotional offer related to at least one good or service, nor retrieving, from a database, merchant information of a merchant matching both the recognized command and the merchant selection criteria, wherein the merchant information comprises merchant identity information and the at least one good or service related to the promotional offer.
XII. Conclusion
This application is in condition for allowance except for the following formal matters: 
The changes made to the Application Data Sheet to correct priority are ineffective to do so, for the reasons discussed above.
The Specification is object to.  See Section IX above.
Claim 20 is objected to.  See Section X above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '712 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '712 Patent need not be resubmitted in this reissue application unless 

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '712 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
9 April 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office further notes that even though the front page of the ‘712 Patent lists two provisional applications, any claim to priority based on these applications is ineffective, since there was no copendency between the provisional applications and application no. 10/346,656, the parent of the ‘712 Patent.